                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

LARRY W. SCOTT, JR.,                          :   Case No. 1:19-cv-721
                                              :
         Plaintiff,                           :   Judge Timothy S. Black
                                              :
vs.                                           :   Magistrate Judge Bowman
                                              :
AGENT GRACE EVERSON, et al.,                  :
                                              :
         Defendants                           :


                             DECISION AND ENTRY
                 ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4)
                   AND TERMINATING THIS CASE IN THIS COURT

         This case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on October 25, 2019,

submitted a Report and Recommendation. (Doc. 4). No objections were filed.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

         Accordingly:

      1. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE for failure to
         prosecute.


                                              1
  2. The Clerk shall enter judgment accordingly, whereupon this case is terminated and
     closed in this Court.

      IT IS SO ORDERED.

Date: December 30, 2019                          s/ Timothy S. Black
                                                 Timothy S. Black
                                                 United States District Judge




                                         2
